Title: John Adams’ Address to George III, [20 February 1788]
From: Adams, John
To: George III


          
            Sir
            [20 February 1788]
          
          As the Period of my Mission to your Majesty is on the Point of expiring I have Solicited the Honour of this Audience, that I might have an opportunity of repeating in behalf of the United States of America, their Assurances of their friendly Dispositions and of their continued desire of a liberal Intercourse of Commerce and good offices, with your Majestys Subjects and States.
          In taking leave of your Majesty I beg leave to present my most humble Thanks to your Majesty for the Protection and Civilities I have received at your Majestys Court, and my best Wishes for every Blessing to your Majesty, your Majestys Royal Family, Subjects and Dominions.
        